DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.














Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ooka (JP 2000338720 A) (references herein made with respect to English machine translation attached), in view of Kuroda (JP 2018156074 A) (references herein made with respect to English machine translation attached), and considered with Matsumura et al. (US 2007/0269732 A1). 

Ooka teaches a polysiloxane-modified polyester resin used in an electrophotographic toner as a component of the binder resin ([0001]). An electrophotographic toner comprising a polysiloxane-modified polyester resin can fix an electrostatic latent image at a low temperature, even when the feed rate of the hot-roll is high, and the peelability between the toner and the roll is good. Thus, the toner powder is not offset to the fixing roll even at a higher temperature, and the fixed image is not contaminated by the offset. Further, the rise of charge is fast and the charge amount is not affected by humidity ([0005]). The polysiloxane-modified polyester resin comprises a polyester resin (A) with a polysiloxane (B) having a hydroxyl group bonded to a silicon atom and/or a hydrolysable group bonded to a silicon atom ([0006]). The main functional group in the reaction between the polyester (A) and the polysiloxane (B) is a hydroxyl group and/or a carboxyl group of the polyester resin (A) and a hydroxyl group bonded to a silicon atom of the polysiloxane (B) ([0015]). The Therefore, the polysiloxane-modified polyester resin represents the formula (B) recited in instant claim 1.
The polyester resin (A) can be prepared by a known and commonly used producing method using a known and commonly used raw material. The raw material is not particularly limited, as long as it is a known and commonly used raw material constituting the polyester resin. Examples of raw materials include polybasic acids, such as dicarboxylic acids and anhydrides, and polyvalent alcohols, such as diols ([0017]). 
The polysiloxane (B) may have at least one organic group from the group consisting of an aryl group, a substituted aryl group, and an aralkyl group on the silicon atom, and can be suitably used in consideration of compatibility with the polyester resin (A). Examples of the polysiloxane (B) include a hydrolysis condensate or a partial hydrolysis condensate of phenyltrimetoxysilane, a cohydrolysis condensate or a copartial hydrolysis condensate of diphenyldimethoxysilane and methyltrimethoxysilane ([0053]). Commercially available polysiloxanes can also be used, such as “TSR-160 or 165” (manufactured by Toshiba Silicone), “SH-6018” (manufactured by Toray Dow Corning Silicone) and “GR-100, 908, or 950” (manufactured by Showa Denko) ([0055]). 

    PNG
    media_image1.png
    134
    174
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    205
    163
    media_image2.png
    Greyscale
In the production of polysiloxane (B) (“Synthesis Example 5”), phenyltrimethoxysilane was hydrolyzed to form polysiloxane (B-1) ([0085]). Similarly, in the production of polysiloxane (B-2) (“Synthesis Example 6”), phenyltrimethoxysilane was mixed with dimethyldimethoxysilane and were cohydrolyzed to form polysiloxane (B-2) ([0087]). The chemical structures of phenyltrimethoxysilane (Figure 1) and dimethyldimethoxysilane (Figure 2) are shown below (see attached PubChem NPL documents):
Figure 1						Figure 2

Both of these silanes used to produce the polysiloxanes contain methoxy groups bonded to a silicon atom. Therefore, all of the polysiloxane-modified polyester resins of the examples (described in [0088]-[0096]), which use either polysiloxane (B-1) or (B-2), would be represented by formula (B) recited in claim 1 with all of the Rx groups of formula (B) being methyl groups (which reads on the limitation recited in claim 6).
The mixing ratio of the polyester resin (A) and the polysiloxane (B) is not particularly, limited, but when the weight of the polyester resin (A) is defined as Wa and the weight of the polysiloxane (B) is defined as Wb, Wb/Wa = 0.01 to 0.5 and more preferably, Wb/Wa = 0.03 to 0.2 ([0058]). In the production of the polysiloxane-modified polyester resin of example 2, 2,000 parts by mass of polyester resin (A) were used along with 40 parts by mass of polysiloxane (B) ([0090]). Therefore, the content of the silicone segment of the polysiloxane-modified polyester resin originating from the polysiloxane (B) was (40 (B) / 2000 (A) + 40 (B)) x 100% = 1.96% by mass (which falls within the range recited in claim 5). Furthermore, the content of the polysiloxane-modified polyester resin with respect to the binder resin is typically in the range of 80% to 95% by weight (which falls within the range recited in claim 8).
Ooka is silent to teach the SP value of the silicone segment corresponding to formula (B) recited in claim 1. However, Matsumura teaches a resin particle liquid dispersion for a toner that includes a compound having a solubility parameter of 8 cal1/2/cm3/2 or less (Abstract). Examples of said compound having a solubility parameter of 8 cal1/2/cm3/2 or less include polysiloxanes ([0022]). The units of the taught SP value can be converted to the units of the SP value recited in claim 1. For instance, a polysiloxane having an SP value of 8 cal1/2/cm3/2 is equal to an SP value of 16.37 (J/cm3)1/2. Therefore, the SP value of the silicone segment corresponding to formula (B) recited in claim 1 is expected to have an SP value around 16.37 (J/cm3)1/2 or less.
While Ooka teaches that the polysiloxane-modified polyester resin is an essential component of the binder resin, Ooka also teaches that the toner may contain other components, such as colorants, charge control agents, waxes, and flow control agents ([0070]). Ooka also teaches that styrene-acrylic copolymers as a commonly used component of the binder resin, and that styrene-acrylic resins are superior to polyesters in terms of water resistance, hydrolysis resistance, viscoelasticity, and environmental stability of the toner ([0003]). 
One such styrene-acrylic resin that could be used as an additional component of the binder resin in order to improve these characteristics is disclosed in Kuroda. Kuroda teaches a toner comprising a toner binder containing a crystalline resin (A) (which corresponds to the polymer A of the instant invention) ([0008]). The addition of the crystalline resin (A) allows for the reduction of the Tg of the toner binder after melt-kneading, which improves thermal stability of the fixed image ([0012]). Examples of the crystalline resin (A) include resins such as crystalline polyurethane resin, crystalline polyurea resin, crystalline polyamide resin, and crystalline polyvinyl resin ([0021]). 
As the crystalline polyvinyl resin, a polymer in which a monomer having a polymerizable double bond and an ester group is an essential constituent monomer ([0023]). Among such monomers, an alkyl (meth)acrylate having a linear alkyl group having 1 to 50 carbon atoms is preferable form the viewpoint of crystallinity, low-temperature fixability, and heat-preservability, alkyl (meth)acrylates having a linear alkyl group having 18 to 36 carbon atoms are more preferably, and stearyl (meth)acrylate and behenyl (meth)acrylate are the most preferable ([0024]). These monomers read on formula (1) recited in claim 1, which represents the first monomer unit of the polymer A. For instance, behenyl (meth)acrylate represents formula (1) when Rz1 is a methyl group and R is a C22 alkyl group (which also reads on the limitation recited in claim 4). The crystalline polyvinyl resin may also have a nitrogen-containing monomer having a polymerizable double bond, such as acrylonitrile ([0025]). Acrylonitrile reads on formula (II) recited in claim 2 when X is a single bond, R1 is -C≡N, and R2 is a hydrogen atom.
From the viewpoint of low-temperature fixability and heat-resistant storage stability, the content of the crystalline resin (A) in the toner is preferably 5 to 80% by weight based on the total weight of the toner binder ([0153]) (which overlaps with the range recited in claim 3). Kuroda does not mention the content of the monomers in the crystalline resin (A) in terms of molar composition. However, these values can be calculated. For instance, in production example 6, Kuroda teaches that 600 parts by weight of benehyl acrylate, 200 parts by weight of styrene, and 200 parts by weight of acrylonitrile made up the monomer composition of crystalline resin (A-6) ([0211]). In the crystalline resin (A-6), behenyl acrylate corresponds to the first monomer unit (which represents formula (I) in claim 1), acrylonitrile corresponds to the second monomer unit (which represents formula (II) in claim 2), and styrene corresponds to a third monomer unit of the crystalline resin (A). Therefore, using a mass basis of 1,000 grams, the content ratio of behenyl acrylate (again, which represents formula (1) in claim 1 when Rz1 represents a hydrogen atom and R represents a C22 alkyl group) with respect to the total number of moles of all monomer units in the crystalline resin (A) can be calculated as follows:
First, the number of moles of each monomer must be calculated using the molar mass of each compound:
                
                    
                        
                            600
                             
                            g
                             
                            b
                            e
                            h
                            e
                            n
                            y
                            l
                             
                            a
                            c
                            r
                            y
                            l
                            a
                            t
                            e
                        
                        
                            
                                
                                    380.65
                                     
                                    g
                                
                                
                                    1
                                     
                                    m
                                    o
                                    l
                                
                            
                        
                    
                    =
                    1.58
                     
                    m
                    o
                    l
                
            
                
                    
                        
                            200
                             
                            g
                             
                            s
                            t
                            y
                            r
                            e
                            n
                            e
                        
                        
                            
                                
                                    104.15
                                     
                                    g
                                
                                
                                    1
                                     
                                    m
                                    o
                                    l
                                
                            
                        
                    
                    =
                    1.92
                     
                    m
                    o
                    l
                
            
                
                    
                        
                            200
                             
                            g
                             
                            a
                            c
                            r
                            y
                            l
                            o
                            n
                            i
                            t
                            r
                            i
                            l
                            e
                        
                        
                            
                                
                                    53.06
                                     
                                    g
                                
                                
                                    1
                                     
                                    m
                                    o
                                    l
                                
                            
                        
                    
                    =
                    3.77
                     
                    m
                    o
                    l
                
            

Then, the total number of moles of all monomer units in the crystalline resin (A) can be determined:

                
                    1.58
                     
                    m
                    o
                    l
                     
                    b
                    e
                    n
                    e
                    h
                    y
                    l
                     
                    a
                    c
                    r
                    y
                    l
                    a
                    t
                    e
                    +
                    1.92
                     
                    m
                    o
                    l
                     
                    s
                    t
                    y
                    r
                    e
                    n
                    e
                    +
                    3.77
                     
                    m
                    o
                    l
                     
                    a
                    c
                    r
                    y
                    l
                    o
                    n
                    i
                    t
                    r
                    i
                    l
                    e
                    =
                    7.27
                     
                    m
                    o
                    l
                     
                    t
                    o
                    t
                    a
                    l
                
            

Finally, the content of behenyl acrylate based on the total number of moles of all monomer units in the crystalline resin (A) can be determined:

                
                    
                        
                            1.58
                             
                            m
                            o
                            l
                             
                            b
                            e
                            h
                            e
                            n
                            y
                            l
                             
                            a
                            c
                            r
                            y
                            l
                            a
                            t
                            e
                        
                        
                            7.27
                             
                            m
                            o
                            l
                             
                            t
                            o
                            t
                            a
                            l
                        
                    
                    =
                    0.22
                    =
                    22.0
                     
                    m
                    o
                    l
                    %
                
            

Therefore, the content of behenyl acrylate (corresponding to the first monomer unit in claim 1), based on the total number of moles of all monomer units in the crystalline resin (A), falls within the range recited in claim 1 of being from 5.0 mol% to 60.0 mol%. 
Similarly, the content of acrylonitrile (again, which represents formula (II) recited in claim 2 when X is a single bond, R1 is -C≡N, and R2 is a hydrogen atom), with respect to the total number of moles of all monomer units in the crystalline resin (A), can be calculated using the total number of moles of all monomer units calculated above:

                
                    
                        
                            3.77
                             
                            m
                            o
                            l
                             
                            a
                            c
                            r
                            y
                            l
                            o
                            n
                            i
                            t
                            r
                            i
                            l
                            e
                        
                        
                            7.27
                             
                            m
                            o
                            l
                             
                            t
                            o
                            t
                            a
                            l
                        
                    
                    =
                    0.52
                    =
                    52.0
                     
                    m
                    o
                    l
                    %
                
            

Therefore, the content of acrylonitrile (corresponding to the second monomer unit in claims 1 and 2), based on the total number of moles of all monomer units in the crystalline resin (A), falls within the range recited in claim 1 of being from 20.0 mol% to 95.0 mol%.
It should also be noted that the Applicant’s polymer A in example 1 utilized the same monomer units as one of the examples of the crystalline resin (A) of Kuroda, and in sufficiently similar molar amounts (Table 1). Specifically, polymer A2 in Table 2 of the instant specification was comprised of 28.9 mol% of behenyl acrylate, 53.8 mol% of acrylonitrile, and 17.3 mol% of styrene, and crystalline resin (A-6) was comprised of 22.0 mol% of behenyl acrylate, 52.0 mol% of acrylonitrile, and 26.0 mol% of styrene. Therefore, regardless of any additional claim limitations surrounding the Applicant’s polymer A, the two resins would be expected to have sufficiently similar physical properties. 
Kuroda is silent to teach the SP value of behenyl acrylate and acrylonitrile (which respectfully correspond to SP1 and SP2 recited in claim 1). However, as the Applicant is well aware, the SP value of a compound is an inherent property. The Applicant teaches in Table 2 that behenyl acrylate has an SP1 value of 18.3 (J/cm3)1/2  and acrylonitrile has an SP2 value of 29.4 (J/cm3)1/2  (see pg. 38 of the instant specification). Therefore, the behenyl acrylate and acrylonitrile monomers used in the crystalline resin (A-6) of Kuroda would inherently have an SP1 value of 18.3 (J/cm3)1/2 and an SP2 value of 29.4 (J/cm3)1/2. The SP1 value of crystalline resin (A) falls within the range recited in claim 1 of being no greater than 18.4 (J/cm3)1/2 (formula (1) of claim 1), and the SP2 value of crystalline resin (A) falls within the ranges recited in claims 1 and 7 of being at least 21.00 (J/cm3)1/2 (formula (2) of claim 1), or being at least 25.00 (J/cm3)1/2 and at most 30.00 (J/cm3)1/2 (formula (2)’ of claim 7).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have included the crystalline resin (A) of Kuroda as a styrene-acrylic component of the binder resin of Ooka, in order to improve the low-temperature fixability and heat-resistant storage stability of the toner, and to also improve the thermal stability of the fixed image. In doing so, the relationship between the SP values of the first monomer unit and second monomer unit of the crystalline resin (A) (SP1 and SP2) can be compared to the SP value of polysiloxane segment of the polysiloxane-modified polyester resin (SP3). Each of the SP values shown below can be found previously in the discussion of this action:

SP1 = 18.3 (J/cm3)1/2	SP2 = 29.4 (J/cm3)1/2	SP3 = 16.37 (J/cm3)1/2

SP1 – SP3 = 18.3 – 16.37 = 1.93		and 		SP2 – SP1 = 29.4 – 18.3 = 11.1

1.93 < 11.1
Therefore, (SP1 – SP3) is less than (SP2 – SP1), which meets the limitation required by formula (3) recited in claim 1.	















Conclusion






Any inquiry concerning this communication or earlier communications from the examiner should be directed to Boone A Evans whose telephone number is (571)272-1420.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.A.E./Examiner, Art Unit 1737   

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        11/04/2022